2017 UT App 164



                THE UTAH COURT OF APPEALS

                         MICHAEL NEESE,
                           Appellant,
                               v.
                         STATE OF UTAH,
                           Appellee.

                       Per Curiam Opinion
                         No. 20160903-CA
                       Filed August 31, 2017

            Fourth District Court, Provo Department
              The Honorable Christine S. Johnson
                         No. 150400036

                  Michael Neese, Appellant Pro Se
            Sean D. Reyes and Mark C. Field, Attorneys
                           for Appellee

Before JUDGES MICHELE M. CHRISTIANSEN, KATE A. TOOMEY, and
                     RYAN M. HARRIS.

PER CURIAM:

¶1     Michael Neese appeals the district court’s order granting
the State’s motion for summary judgment and dismissing his
petition for post-conviction relief.

¶2      Appellate courts review a district court’s order granting
summary judgment for correctness, granting no deference to the
district court. See Menzies v. State, 2014 UT 40, ¶ 30, 344 P.3d 581.
“We affirm a grant of summary judgment when the record
shows that there is no genuine issue as to any material fact and
that the moving party is entitled to a judgment as a matter of
law.” Id. (citation and internal quotation marks omitted).
                          Neese v. State


¶3      Utah Code section 78B-9-107(1) states that “[a] petitioner
is entitled to relief only if the petition is filed within one year
after the cause of action has accrued.” Utah Code Ann. § 78B-9-
107(1) (LexisNexis 2012). The statute goes on to set forth the
dates upon which the cause of action accrues:

      (a)     the last day for filing an appeal from the
      entry of the final judgment of conviction, if no
      appeal is taken;
      (b)     the entry of the decision of the appellate
      court which has jurisdiction over the case, if an
      appeal is taken;
      (c)     the last day for filing a petition for writ of
      certiorari in the Utah Supreme Court or the United
      States Supreme Court, if no petition for writ of
      certiorari is filed;
      (d)     the entry of the denial of the petition for
      writ of certiorari or the entry of the decision on the
      petition for certiorari review, if a petition for writ
      of certiorari is filed;
      (e)     the date on which petitioner knew or should
      have known, in the exercise of reasonable
      diligence, of evidentiary facts on which the petition
      is based; or
      (f)     the date on which the new rule described in
      Subsection 78B-9-104(1)(f) is established.

Id. § 78B-9-107(2). However, the Post-Conviction Remedies Act’s
“limitations period is tolled for any period during which the
petitioner was prevented from filing a petition . . . due to
physical or mental incapacity.” Id. § 78B-9-107(3).

¶4     Neese filed his petition for post-conviction relief on
January 8, 2015. The State, in turn, filed a motion for summary
judgment arguing that the petition was time-barred under
section 78B-9-107. Neese filed a direct appeal following his
convictions, and this court issued a decision affirming those



20160903-CA                     2               2017 UT App 164
                          Neese v. State


convictions on May 2, 2012. Neese did not file a petition for writ
of certiorari in the Utah Supreme Court. Accordingly, Neese’s
cause of action under subsection (c) accrued on June 1, 2012. The
petition was not filed within one year of that date. Therefore,
Neese’s claims are time-barred unless subsections (e) or (f)
apply, or the time for filing a petition was tolled due to Neese’s
physical or mental incapacity.

¶5      Neese first argues that he could not have known all of the
facts relevant to his petition until February 2014, when he claims
that he became aware that the Board of Pardons and Parole
(Board) intended to require him to complete sex offender
treatment as a condition of release. The district court correctly
concluded that Neese was aware of all the facts relevant to his
petition no later than May 2, 2012, when this court resolved
Neese’s direct appeal. As of that date, Neese knew or should
have known about any medical issues that may have affected the
voluntariness of his plea. Further, Neese knew or should have
known that the Board intended to treat Neese as a sex offender
in October 2011, when he received a copy of the Board’s Original
Hearing Decision concerning the timing of his first parole
hearing. The Decision indicated that a “sex offender treatment
memo” would be required at Neese’s parole hearing. This
statement put Neese on notice that the Board intended to treat
him as a sex offender. Therefore, Neese knew or should have
known all facts upon which his petition was based on or before
May 2, 2012, thereby making his petition untimely.

¶6     Neese next asserts that the district court erred in
concluding that the statute of limitations period was not tolled
due to alleged issues concerning his mental capacity. More
particularly, Neese proffered evidence to the district court
purporting to show that he suffered from mental health issues
and did not receive proper medication while incarcerated at the
Utah County Jail between November 2009 and March 2011. For
purposes of resolving the motion for summary judgment, the



20160903-CA                     3              2017 UT App 164
                          Neese v. State


district court accepted the allegation as true; however, it
concluded that the information was irrelevant to Neese’s
condition between the time the post-conviction cause of action
accrued in June 2012 and when he filed the petition in January
2015. Neese presented no evidence concerning his mental
capacity after June 2012. Conversely, the State presented a
transcript of Neese’s September 2011 hearing with the Board,
which demonstrated that Neese responded lucidly and
coherently to questions asked of him, had a “detailed memory of
the facts underlying his convictions,” and had a “thorough
understanding of how consecutive enhancements are applied
and how a sentencing matrix is interpreted.” Neese presented no
evidence to rebut the State’s case or to support his contention of
diminished mental capacity after June 2012. See Orvis v. Johnson,
2008 UT 2, ¶ 18, 177 P.3d 600 (stating that once a summary
judgment movant has demonstrated that there is no dispute as
to material facts, the burden shifts to the non-movant to “set
forth specific facts showing that there is a genuine issue for
trial”). Accordingly, the district court correctly concluded that
the statute of limitations was not tolled by any mental incapacity
alleged by Neese.

¶7    Affirmed.




20160903-CA                    4               2017 UT App 164